Citation Nr: 1715837	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  00-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

The Veteran had active military service from April 1974 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in New York, New York, which, in pertinent part, determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD.  

This matter was before the Board in November 2004, at which time the claim of service connection for PTSD was reopened and remanded for additional evidentiary development.  

In a Board decision dated in March 2008, the claim of claim of entitlement to service connection for PTSD was denied.  The Veteran appealed and in February 2010 the parties agreed to a Joint Motion for Partial Remand (JMR) that vacated and remanded the Board's decision denying the claim of entitlement to service connection for PTSD.  The Court of Appeals for Veterans Claims (CAVC) granted the joint motion in a February 2010 Order.  

In January 2011 the Board remanded for additional evidentiary development.  The RO readjudicated the issue and denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in a March 2017 Supplemental Statement of the Case (SSOC).  


FINDING OF FACT

The Veteran has a current diagnosis of PTSD and competent medical evidence indicates that such PTSD is causally related to an in-service personal assault.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014), is necessary.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen, 10 Vet. App. at 140.  If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).    

38 C.F.R. § 3.304(f)(5) provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.   Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Furthermore, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the listed sources.  Id.  Examples of behavior changes that are indicative of the claimed stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  Finally, VA may submit evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran has a current diagnosis of PTSD and asserts that it is the result of an in-service personal assault.  See 03/02/2017, VBMS, C&P Exam, p. 1; 03/27/2017, VBMS, Correspondence.  Specifically, the Veteran asserts that during his first tour of basic training, during a rifle exercise with live ammunition, the cadet next to him pointed a rifle towards the Veteran's head and discharged his rifle near the Veteran's person.  This cadet shot his rifle against the training officer's orders and was arrested.  See 07/22/1974, VBMS, Correspondence; 02/29/2012, VBMS, VA 21-0781 Statement in Support of Claim for PTSD.  

The Veteran's VA treatment records reveal that he was assessed with PTSD and ETOH in remission, which was secondary to trauma, in March 1994.  See 02/15/1994, VBMS, VA 10-10 Forms (10-10EZ, 10-10SH, Etc.), p. 3.  The Veteran has consistently been receiving regular counseling and treatment for PTSD since 1994.  Throughout his treatment sessions, he has consistently maintained that he suffers from intrusive memories and nightmares from the firing range incident during basic training while in service.  See e.g., 06/15/1999, VBMS, Medical Treatment Record- Government Facility, pp. 9-10; 09/25/2003, VBMS, Medical Treatment Record- Government Facility, pp. 8, 10, 16, 17, 27; 06/02/2006, VBMS, CAPRI, pp. 6-8; 12/29/2011, Virtual VA Documents, CAPRI, pp. 68-69, 75; 03/02/2017, Virtual VA Documents, pp. 67-68, 259, 617.  

The Veteran was afforded a VA examination in April 2007.  He relayed the trauma that occurred in basic training.  The examiner, a clinical psychologist, indicated that because the Veteran was the sole source of information for the alleged incident in service then she could not verify or assume this stressor.  The examiner assessed mood disorder and personality disorder and indicated that she could not draw any conclusion with regard to whether the current mood disorder was attributable to service.  The examiner further stated that she could not diagnose PTSD because the Veteran would have to be exposed to a traumatic event in order to meet the PTSD criteria.  

The Veteran underwent a VA examination in March 2017.  The examiner, a psychologist, assessed PTSD.  He indicated that the Veteran did not have any additional mental disorders other than PTSD.  The Veteran relayed that during basic training a cadet next to him, during qualifying with the AR15 rifle with live ammunition, shot his AR15 in the air and struck the rifle into the ground next to his face and pulled the trigger.  They arrested the cadet and stopped the training for the day.  Based on a review of the file in its entirety, and the Veteran's statement, the examiner concluded that a stressor related to personal assault occurred and was adequate to support the diagnosis of PTSD.  As a basis for the examiner's opinion, he indicated that the Veteran was not having mental health problems or an alcohol use disorder until after the assault occurred.  Accordingly, the examiner opined that it was at least as likely as not that the Veteran's PTSD was the result of the traumatic stressor that he experienced during basic training in the Air Force.  

After reviewing the evidence, the Board finds that competent medical evidence of record indicates that the Veteran has a current diagnosis of PTSD that has been related to a personal assault that occurred in service.  The Veteran has provided consistent statements describing his traumatic experience and there is nothing in the record to directly contradict these assertions or that would indicate that he is not credible.  While the event in question has not been specifically verified in the military records, other evidence, including those of behavior changes, corroborate the assault.  Furthermore, the March 2017 examiner found that the event did meet the stressor criterion to support a diagnosis of PTSD and that the evidence of record indicated that the personal assault did occur in-service.  Accordingly, the Veteran has shown that he experienced a traumatic event in service which has been linked by competent medical evidence to a current diagnosis of PTSD.  

The Board acknowledges that the 2007 VA examiner did not find that the Veteran met the criteria for a diagnosis of PTSD.  However, the examiner indicated that the Veteran was the only source of information for the stressor and, therefore, she could not verify that a stressor or traumatic event occurred in order to support a diagnosis of PTSD.   The examiner failed to assess the evidence from sources other than the Veteran's service records, including evidence of behavior changes following the claimed assault.  Furthermore, the Board finds that the evidence contained within the Veteran's VA treatment records, which show diagnoses of PTSD from several qualified medical professionals, outweigh the findings of a single VA examiner.  

The Board further acknowledges that the record reflects multiple psychiatric diagnoses, including affective disorder, mood disorder, personality disorders, depression, schizophrenia, and psychotic disorder.  However, the March 2017 examiner diagnosed PTSD and found no additional mental disorders.  The Board notes that the examiner extensively reviewed the records and provided detailed explanations and references to the record to support her assessment as to the current psychiatric diagnosis of PTSD.  Accordingly, the Board finds the March 2017 examiner's opinion most probative and finds that the Veteran has a diagnosis of PTSD.  

In sum, the Board finds that the Veteran's current PTSD is related to an in-service personal assault and service connection is warranted.  38 C.F.R. §§ 3.303, 3.304(f)


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


